QBfficeof tfje !Zlttornep@enera
                                    &ate    of tEexa$
DAN MORALES                            January 34 1992
 ATTORNEY
      GENERAL


     Honorable Doyle Willis                     Opinion No. DM-83
     chairman
     General Jnvestigating Committee            Re: Application of article RI, section
     Texas House of Representatives             47(b), of the Texas Constitution, which
     P. 0. Box 2910                             imposes limitations on the kinds of
     Austin, Texas 78768-2910                   organizations that may conduct bingo
                                                games (RG-255)

     Dear Representative Willk

            You have requested our opinion regarding the application of article RI,
     section 47(b), of the Texas Constitution, which imposes restrictions on playing
     bingo. That section provides:

                   The Legislature by law may authorize and regulate bingo
              games conducted by a church, synagogue, religious society,
              volunteer fire department, nonprofit veterans organization,
              fraternal organixation, or nonprofit organixation supporting
              medical research or treatment programs. A law enacted under
              this subsection must permit the qualified voters of any county.
              justice precinct, or incorporated city or town to determine from
              time to time by a majority vote of the qualified voters voting on
              the question at an election whether bingo games may be held in
              the county, justice precinct, or city or town. The law must also
              require that:

                  (1) all proceeds from the games are spent in Texas for
              charitable purposes of the organixations;

                   (2) the games are limited to one location as defined by law
              on property owned or leased by the church, synagogue, religious
              society, volunteer fire department, nonprofit veterans organixa-




                                           p.    412
Honorable Doyle Willis - Page 2                   (DM-83)




            tion, fraternal organization, or nonprofit organization supporting
            medical research or treatment programs; and

                 (3) the games are conducted, promoted, and administered
            by members of the church, synagogue, religious society,
            volunteer fire department, nonprofit veterans organization,
            fraternal organization, or nonprofit organization supporting
            medical research or treatment programs.*

You first ask which organizations may conduct bingo under article III, section 47(b)
and whether an organization not listed therein may do so.

        Section 47(b) makes clear that the legislature is empowered to authorize only
those bingo games that are “conducted” by an organization which falls within one of
the categories listed therein. An organization that may not properly be classified
into one of those categories is not authorized to conduct bingo games. Of course,
whether a particular organization falls within one of the categories requires the
resolution of factual inquiries that we cannOt accomplish in the opinion process.

        You also express concern about compliance with subsection (b)(2).                           You
indicate that

            [hlundreds of so-called charitable institutions now have permits
            to play bingo. Many take their permits to lessors who have
            buildings and who then use the permits and require only one
            member of each organization to be present. This means that the
            permit-holder neither owns the building nor leases it. This
            would appear to be in direct violation of the constitutional
            provision.

If in fact the charitable organization neither owns nor leases the property on which
it conducts a bingo game, the constitutional provision would be violated. See, eg.,
V.T.C.S. art. 179d, 5 lla (restrictions on rent for bingo premises).



          *Pursuant to this subsection, the legislature has enacted article 1794 V.T.C.S. You do not ask
any questions relating to this statute, but rather confiie your inquiry to the authorizing language of the
constitution.




                                                  P-   413
Honorable Doyle Willis - Page 3         (DM-83)




        You appear to be most alarmed about the lack of compliance with subsection
(b)(3). You state that

         [t]he organization that holds the bingo permit frequently sends
         only one member over to the commercial hall where the game is
         being played and does not conduct the game itself. I feel that
         this is a violation of this section of the Constitution in that the
         word “administered” means that the members of the
         organization shall conduct the bingo games themselves. At the
         present time, these commercial lessors are paying personnel not
         affiliated with the bingo permit holders to mn bingo games.

In that regard, you ask whether “hired hands who are not members of the
organization can actually run the game.”

       The constitutional provision directs that the games be “conducted, promoted,
and administered by members of’ the organization that holds the bingo permit. In
our opinion, this requirement means that members of the organization must play a
substantial role in “running” the bingo game. Black’s Law Dictionary defines the
verb “conduct”as meaning

          [t]o manage; direct; lead; have direction; carry on; regulate; do
          business.

BLACK’SLAW DKX’IONARY268 (5th ed. 1979).                 That same work defines
“administer” as

          [t]o manage or conduct.. . . to take charge of business;. . . to
          manage affairs.

Id at 41. In WKam Bz&ana~~Found v. Shepperd, 283 S.W.2d 325,334 (Tex. Civ.
App.-Texarkana 1955), wrir dism’d by ugr., 289 S.W.2d 553 (Tex. 1956). the court
declared that the word “administer” does not have a “strict legal or technical import”
but is rather “a word in general use,” and that it is synonymous with “manage” and
“conduct.”

      We believe it is evident that subsection (b)(3) requires that every bingo game
be managed, supervised, and directed by members of the organization holding the



                                        p.   414
Honorable Doyle Willis - Page 4        (DM-83)




permit. See V.T.C.S. art. 179d, 8 11(g). The constitution does not, however,
demand that every game be conducted or administered exclusively by members of
the organization. Because we cannot resolve factual issues in the opinion process,
we cannot opine on the amount of outside involvement in games which is
permissible.

                                   SUMMARX

              Only those organizations named in article III, section 47(b),
         of the Texas Constitution may conduct bingo games, and such an
         organization may conduct the bingo game only on property
         owned or leased by the organization.




                                                  DAN      MORALES
                                                  AttorneyGeneral of Texas

WJLL PRYOR
First Assistant Attorney General

MARY KELLER
Deputy Assistant Attorney General

JUDGE ZOLLIE SfEAKLEY (Ret.)
Special Assistant Attorney General

RENEA HICKS
Special Assistant Attorney General

MADELEINE B. JOHNSON
Chair, Opinion Committee

Prepared by Rick Gilpin
Assistant Attorney General




                                       p.   415